Appellant was convicted of carrying on and about his person a pistol in violation of the law, the jury assessing his punishment at a fine of $100.
There are several right important questions in the case, based upon the statement of facts and bills of exception. These can not be considered, however, inasmuch as they were filed more than twenty days after the County Court had adjourned. The caption shows the court adjourned on the 12th of October. The bills of exception and statement of facts were filed on the 5th of November, or more than twenty days after the adjournment of the court. In this condition of the record the statement of facts and bills of exception can not be considered. In the absence of the evidence and bills of exception none of the matters presented for revision can be entertained or revised.
As the record is presented the judgment will be affirmed and it is accordingly so ordered.
Affirmed.
                          ON REHEARING.                         April 30, 1913.